Citation Nr: 0518099	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  01-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$5,151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, N. G., and E. J.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from March 1953 to February 1955, and who died 
in 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises in St. Petersburg, Florida, that 
denied waiver of recovery of overpayments in the calculated 
amount of $2,676 and $4,028.

The Board remanded the appeal in May 2002 for the purpose of 
addressing the amount of the overpayment and how it was 
calculated.  Following recalculation and notification to the 
appellant, a December 2004 supplemental statement of the case 
informed the appellant that the combined amount of the two 
previous overpayments had been $6,704.  Recalculation of the 
overpayment resulted in a reduction of $1,553, leaving the 
total overpayment for waiver consideration in the calculated 
amount of $5,151.  The appellant has not disputed the revised 
overpayment amount.


FINDINGS OF FACT

1.  The appellant was in receipt of Civil Service annuity 
payments beginning in 1996 and wages beginning in 1998, but 
did not report this income to VA until February 1999.

2.  The appellant's failure to notify VA of her receipt of 
Civil Service annuity payments, beginning in 1996, and wages, 
beginning in 1998, was done with knowledge that the likely 
consequences of that failure would be that she would continue 
to receive a higher rate of improved death pension even 
though she was aware that a reduction of her improved death 
pension was required if she had an increase in her income.


CONCLUSION OF LAW

Bad faith on the part of the appellant precludes waiver of 
recovery of an overpayment of improved death pension benefits 
in the calculated amount of $5,151.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(b)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a claim for VA death pension benefits in 
June 1996.  At that time she reported that her only income 
was Social Security in the monthly amount of $328.

By official letter, dated in January 1997, the appellant was 
notified that her claim for VA pension had been approved.  
She was informed that her award was based upon her countable 
annual income.  She was also informed as to how her countable 
income was calculated.  The information provided to her 
indicated that Social Security income was considered.  It 
indicated that zero earned, zero retirement, and zero other 
income was considered.  The letter advised her that her 
regular VA pension depended upon her total family income, 
which included her income and that of any dependents.  She 
was informed that VA must adjust the payments whenever this 
income changed.  She was also informed that she must 
immediately notify VA if income was received from any source 
other than that shown in the letter.  She was also informed 
that she must immediately report any changes in the income 
that was shown in the letter.  Her failure to promptly inform 
VA about income changes could create an overpayment that 
would have to be repaid.

The December 2004 supplemental statement of the case reflects 
that the appellant was provided letters in December 1997 and 
December 1998 that reminded her of the need to immediately 
notify VA of any changes in income.

In February 1999 the appellant submitted an eligibility 
verification report, which reflects that she received wages 
from employment during 1998.  It also indicates that she 
received a Civil Service annuity in the monthly amount of 
$290, in addition to her Social Security benefits.

An August 1999 VA letter informed the appellant that her 
benefits were being terminated effective January 1, 1998, 
based on excessive income.  She was requested to provide 
information with respect to when she began to receive her 
Civil Service annuity.  The initial termination resulted in 
creation of the overpayment in the calculated amount of 
$2,676.  By official letter, dated in November 1999, she was 
informed that her pension had been terminated effective 
July 1, 1996, based upon her receipt of Civil Service annuity 
benefits.  This resulted in creation of an additional 
overpayment in the calculated amount of $4,028.  The December 
2004 supplemental statement of the case informed the 
appellant that the overpayment had been recalculated, 
resulting in a reduction of $1,553.  This left a total 
overpayment in the calculated amount of $5,151.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302 (West 2002).  Bad faith 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government."  38 C.F.R. 
§ 1.965(b)(2).

The RO has found that there was bad faith on the part of the 
appellant in causing the overpayment.  The record indicates 
that the appellant was initially informed in January 1997 
that her VA pension benefit was directly related to her 
annual countable income and that she must promptly notify VA 
if there was any change in her income.  The record reflects 
that she was also informed in December 1997 and December 1998 
of the need to immediately notify VA of any changes in her 
income.  The record is also clear that the appellant was 
fully aware that her Civil Service annuity and wages were not 
considered in arriving at her annual countable income.  
Therefore, she was fully aware that if her wages and Civil 
Service annuity were included in her annual countable income 
there would be a corresponding reduction in her VA death 
pension benefits.

All of the evidence supports the conclusion that the 
appellant was well aware of her obligation to report her 
receipt of Civil Service annuity and wages.  All of the 
evidence also supports the conclusion that the appellant was 
aware that if her Civil Service annuity and wages were 
considered she would receive a reduced rate of pension.  The 
appellant has indicated that she has difficulty understanding 
the communications from VA because of language, but it is 
clear that she is able to comprehend and correspond with VA 
in terms of her filing of the original application as well as 
in subsequent correspondence.

In order for the appellant to be guilty of fraud, 
misrepresentation, or bad faith, the evidence must reflect a 
certain intent on her part to accomplish the objective of 
continued receipt of pension by intentionally providing 
inaccurate or false information to the VA or by remaining 
silent with evidence indicating that she was aware that such 
silence would mislead VA into continuing a greater award than 
to which she was entitled.  With consideration of the above, 
a preponderance of the evidence supports a finding that the 
appellant was aware that if she reported her receipt of Civil 
Service annuity and wages it would cause a reduction in her 
pension award.

On the basis of the above analysis, a preponderance of the 
evidence reflects that the appellant was aware that if she 
did not inform VA of her receipt of Civil Service annuity and 
wages, she would continue to receive an improved death 
pension benefit at a greater rate than she would if she 
informed VA of her receipt of Civil Service annuity and 
wages.  As a result of the appellant's silence, she was paid 
an amount of improved death pension benefits greater than to 
which she was entitled, resulting in a loss to the 
Government.  Therefore, the appellant acted in bad faith and 
waiver of recovery of the overpayment of improved death 
pension benefits is precluded without consideration of equity 
and good conscience.

The Board observes that the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 2002), is not 
applicable to the issue currently before the Board.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).


ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits in the calculated amount of $5,151 is 
denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


